Citation Nr: 0916927	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 2004 to November 2005.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Fort Harrison, 
Montana RO.  In October 2008, a videoconference hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the claims file.  At the hearing the Veteran 
submitted additional evidence with a waiver of RO initial 
consideration.  At his request, he was granted a ninety day 
abeyance period for the submission of further additional 
evidence.  Such evidence was received in April 2009 with a 
waiver of RO initial consideration.  


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to be related to 
his exposure to combat noise trauma in service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.  

B.	Factual Background

The Veteran's DD Form 214 reflects that he received a Combat 
Infantryman Badge (CIB).  On August 2005 service separation 
examination, the Veteran complained of hearing loss.  

On May 2006 private audiological evaluation on behalf of VA, 
it was noted that the Veteran's claims file was unavailable.  
He reported bilateral hearing loss and occasional tinnitus 
(approximately every other day for a few minutes).  He also 
reported military noise exposure from artillery, tanks, and 
blasts throughout most of his service period.  After noting 
that the Veteran's claims file was not available for review, 
the examiner opined: "The reported tinnitus is considered 
within normal limits and not likely related to his service." 

In February 2007, the Veteran submitted an opinion from 
J.A.E., ENT that stated persistent or intermittent tinnitus 
not present before combat exposure but present afterwards is 
related to the acoustic trauma produced by combat, although 
it may not be reflected by a routine audiogram.  The opinion 
did not mention the Veteran and offered no specific 
information pertaining to the Veteran.  

In his July 2007 VA Form 9, the Veteran reported persistent 
ringing in his ears, a sensation of his hearing being 
muffled, and moments when his hearing in his left ear was 
completely gone.  

In August 2007, the audiologist who examined the Veteran on 
behalf of VA in May 2006 provided an addendum to the report 
of the May 2006 examination based on review of the claims 
file.  Responding to the February 2007 submission by the 
Veteran, the audiologist conceded that noise  trauma may be a 
cause of tinnitus, but indicated there are other causes, 
specifically mentioning hypertension and medications.  He 
stated that because of the infrequent occurrences reported by 
the Veteran, "while not ruling out noise exposure as a 
possible cause, I concluded then, and do so again at this 
time, that his hearing acuity was less than likely adversely 
affected by his military exposure."  

In a questionnaire completed for VA in October 2007, the 
Veteran reported complaints of tinnitus.  

At the October 2008 videoconference hearing, the Veteran's 
representative called attention to the fact that the Veteran 
was exposed to severe combat noise trauma during service.  
Evidence submitted at the time included a certificate showing 
the Veteran was awarded the Army Commendation Medal for 
conducting over a hundred combat patrols.  

In April 2009, the Veteran submitted a report of a December 
2008 private audiological evaluation.  It was noted he 
complained of a high pitched ringing, primarily in the left 
ear.  It was noted that while ear protection was used the 
majority of the time the Veteran was stationed in Iraq, there 
were occasions when he was exposed to blasts [noises] when 
the ear protection was not being used.  It was noted that he 
became aware of the tinnitus when he returned home, and was 
in a quiet environment.  The examiner opined that the 
Veteran's tinnitus in the left ear was "most likely caused 
by or a result of excessive noise levels while in the 
military."  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate of service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The record shows that the Veteran has tinnitus.  Such 
disability is eminently one capable of lay (and primarily so) 
observation by the person experiencing the ringing.  As the 
record amply reflects that the Veteran engaged in combat, it 
is also not in dispute that during service he was subjected 
to the types of noise trauma associated with combat (and is 
entitled to the relaxed evidentiary standards afforded under 
38 U.S.C.A. § 1154(b)).  

Therefore, what remains to be shown to substantiate the claim 
of service connection for tinnitus is that such disability is 
related to the acknowledged combat noise trauma.  The Board 
notes at the outset that while the rating decision that 
denied this claim cites that the Veteran denied ringing on 
post-deployment assessment, he has offered a plausible 
explanation that he became aware of his tinnitus upon 
returning home to a quiet environment.  

There are conflicting medical opinions in the matter of a 
nexus between the Veteran's tinnitus and his service/exposure 
to noise trauma therein.  In evaluating medical opinions, the 
Board may place greater weight on one medical professional's 
opinion over another's depending on factors such as reasoning 
employed by the medical professionals, and whether or not and 
to what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Assessing each of the opinions in the record in turn, the 
Board notes that the May 2006 private evaluation on behalf of 
VA was conducted without the benefit of review of the 
Veteran's claims file (which provides corroboration for his 
accounts of combat noise exposure and documentation that he 
complained of hearing problems while still in service).  More 
troubling is the fact that there is no explanation (other 
than notation of frequency) for the opinion that "tinnitus 
is considered within normal limits and not likely related to 
his service."  The Board is unaware of any medical authority 
for the proposition that tinnitus that occurs every other day 
lasting for minutes at a time is "normal", and the 
audiologist does not point to any such authority.  Notably, 
the diagnostic code for tinnitus in VA's rating schedule, 
38 C.F.R. § 4.87, Code 6260, only qualifies the disability by 
the term recurrent (with no reference to frequency), and does 
not specify that it must be constant.  Furthermore, there is 
no explanation for the additional opinion that the tinnitus 
is "not likely related to service' (other than reference to 
the "minimal nature" of the disability).  Consequently the 
opinion lacks substantial probative value.
The February 2007 submission by the Veteran is somewhat 
supportive of his claim as it identifies combat noise trauma 
as a cause of tinnitus.  However, it is not specific as to 
the Veteran, and therefore, is not determinative as to his 
claim. 

The August 2007 opinion by the May 2006 examiner on behalf of 
VA is also lacking in probative value.  Notably, as it 
concedes that combat noise exposure is a cause of tinnitus, 
it supports the claim.  And while the audiologist identifies 
other causes of tinnitus, i.e., hypertension and unspecified 
various medications, it is noteworthy that the Veteran is not 
shown to be hypertensive (and there are normal range blood 
pressure readings in his clinical records in the claims 
file), and the audiologist does not point to any medication 
the Veteran is taking that would be a cause of his tinnitus.  
Finally, the August 2007 opinion does not actually include a 
nexus opinion regarding the cause of the Veteran's tinnitus 
[it offers an opinion regarding the impact of military noise 
exposure on the Veteran's hearing].   

The Board finds the December 2008 private medical opinion to 
be the most probative evidence in this matter.  As the 
audiologist expresses familiarity with the Veteran's history, 
is competent (by virtue of training and experience) to opine 
regarding the etiology of tinnitus, and attributes the 
Veteran's tinnitus to combat noise trauma in service (which 
has been conceded by examiners on behalf of VA to be a known 
cause of tinnitus), the Board finds the opinion to be 
persuasive in this matter.  Notably, there is no medical 
opinion in the record that attributes the Veteran's tinnitus 
to other specific etiology.  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


